Citation Nr: 1121639	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected impaired sphincter control of the rectum and anus, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected irritable colon syndrome, currently rated as 30 percent disabling.

3.  Entitlement to a total rating based on unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1989 to February 1994, and from February 1996 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO), which increased the rating of the Veteran's irritable bowel syndrome to 30 percent disabling effective April 29, 2009, and increased the rating of the Veteran's intermittent anal fissure, with hemorrhoids, to 30 percent disabling effective April 29, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim for an increased rating of his impaired sphincter control disability must be remanded for further evidentiary development.  The Veteran contends that he is entitled to a disability rating greater than 30 percent for his sphincter control disability.  

The evidence of record also raises the possibility of total rating based on a TDIU.  Specifically, the Veteran indicated on his August 2009 Substantive Appeal that he could not continue with his current job, and he wondered what job would be available to him given his present symptoms.  The Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Further, the Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination that includes an opinion regarding the effect of the veteran's service-connected disability on the veteran's ability to work.  See Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty v. Brown, 6 Vet. App. 532, 537 (1994); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disabilities is demonstrated.  

With regard to the Veteran's claim for an increased rating based on impairment of the rectum and anus, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.            § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran received a hemorrhoidectomy at a VA Medical Center in 2009, and notes from a May 2009 follow-up indicate that the Veteran reported "that he had intermittent soiling and incontinence pre-op, for which he wore a pad at times, but he hasn't had any post-op."  The Veteran last received a rectal examination for compensation and pension purposes in July 2009.  In this examination, the examiner noted that the Veteran historically had "frequent involuntary bowel movements."  The examiner then noted no hemorrhoids, anorectal fistulae, anal or rectal stricture, impaired sphincter, or rectal prolapse.  Based on an evaluation of the totality of the medical evidence of record, the Board finds that the July 2009 VA examination is an inadequate basis upon which to render a decision, because it is unclear as to whether the Veteran currently (as opposed to historically) suffered from frequent involuntary bowel movements, or whether an impaired sphincter disability was present at all.

Though the Veteran is in receipt of the maximum schedular evaluation of 30 percent for his service-connected irritable colon syndrome,  the Board finds that consideration of whether the Veteran's service-connected irritable colon syndrome merits an extra-schedular evaluation is inextricably intertwined with the appropriateness of a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the increased rating for the Veteran's irritable colon syndrome will be deferred pending final disposition of the claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter satisfying VA's duty to notify under the VCAA with respect to his claim of entitlement to TDIU.

2.  Ensure that all VA treatment records from March 2010 until the present are obtained and associated with the Veteran's claims file.  

3.  Provide the Veteran with an examination with an examiner of appropriate expertise to determine the nature and extent of the Veteran's impaired sphincter control.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  All reported symptoms and observed pathology attributed to the Veteran's impaired sphincter control must be fully described.  The examiner's report should specifically address whether the Veteran's condition results in any of the following symptoms: extensive leakage, fairly frequent involuntary bowel movements, or a complete loss of sphincter control.  

Additionally, the examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities, including his impaired sphincter control, on his ability to work.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's impaired sphincter control, either alone or in combination with any service-connected or other disabilities for which he is entitled to receive VA compensation, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

4.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim for an increased rating for his disability impairing his rectum and anus, to include entitlement to a TDIU.  If action remains adverse to the Veteran, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board.

The Board reminds the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



